DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., (hereinafter Jiang), U.S. Publication No. 2019/0379485.

As per claim 1, Jiang discloses a system for data coding and transmission for improving retry mechanism [Abstract, paragraphs 0004, 0009, 0085, a system for data coding and transmission for improving retry mechanism (encoded data in a wireless communication system; improve reliable communication and error detection)] comprising: 
a processor; and a memory, coupled to the processor, configured to store executable instructions that, when executed by the processor [fig. 2, 3, 15, paragraphs 0070, 0120, 0121, a processor; and a memory, coupled to the processor, configured to store executable instructions that, when executed by the processor (apparatus 1502 may include a processing circuit 1504 coupled to a machine-readable medium 1506… include one or more instructions which when executed by the processing circuit)], cause the system to: 
code input data into a first bit set and a second bit set using one or more error control coding schemes [paragraphs 0010, 0085-0087, code input data into a first bit set and a second bit set using one or more error control coding schemes (encoded bits may result into a first set of bits encoded with a core (systematic) part of the base graph which are referred to as core or systematic bits; encoded using a low-density parity-check (LDPC) code)], the first bit set including data bits that map to the input data and first redundant data bits [paragraphs 0085, 0092, 0104, 0116, 0121, the first bit set including data bits that map to the input data and first redundant data bits (a first set of bits encoded with a core (systematic) part; first transmission uses a first redundancy version order RV0)], the second bit set including second redundant data bits [paragraphs 0015, 0085, 0098, 0116, the second bit set including second redundant data bits (encoded bits are transmitted from a circular buffer according to a second redundancy version)], the first and second redundant data bits being generated based on the input data [paragraphs 0015, 0085, 0092, 0102, the first and second redundant data bits being generated based on the input data (transmitting a plurality of redundancy versions of the encoded data)], wherein the input data is data needed to be transmitted to and recovered by a receiver [paragraphs 0069, 0071, 0086, wherein the input data is data needed to be transmitted to and recovered by a receiver (reduce such errors and/or help recover affected data/information in the transmissions)], while the first redundant data bits and the second redundant data bits are extra data added for detecting or correcting errors when the receiver performs decoding to recover the needed data [paragraphs 0004, 0048, 0085, 0087, 0124, while the first redundant data bits and the second redundant data bits are extra data added for detecting or correcting errors when the receiver performs decoding to recover the needed data (redundancy versions of the encoded data… error correction)]; 
transmit the first bit set through a communication channel to the receiver [paragraphs 0048, 0081, 0085, 0089, transmit the first bit set through a communication channel to the receiver (a message received via a channel; set of bits encoded)]; 
determine whether the receiver can decode the first bit set to recover the input data based on an indication signal [paragraphs 0015, 0069, 0085, 0089, 0130, determine whether the receiver can decode the first bit set to recover the input data based on an indication signal (recovered uplink data symbol stream to obtain decoded data)]; and 
responsive to determining that the receiver fails to decode the first bit set [paragraphs 0004, 0084-0086, responsive to determining that the receiver fails to decode the first bit set (error detection at a receiver)]: 
identify a first portion of the second redundant data bits [paragraphs 0085, 0116, 0130, identify a first portion of the second redundant data bits (second redundancy version of the encoded data may be transmitted upon receipt of an indicator to retransmit the encoded data)]; and 
transmit the first portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set and the first portion of the second redundant data bits to recover the input data [paragraphs 0095, 0104, 0116, 0130, transmit the first portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set and the first portion of the second redundant data bits to recover the input data (receiver may send an indicator to retransmit the encoded data prior to receiving the second redundancy version of the encoded data)].

As per claim 2, Jiang discloses the system of claim 1, wherein the memory further stores executable instructions that, when executed by the processor, further cause the system to: 
determine whether the receiver can decode the first bit set and the first portion of the second redundant data bits [paragraphs 0015, 0048, 0085, 0087, 0130, determine whether the receiver can decode the first bit set and the first portion of the second redundant data bits (receiver may send an indicator to retransmit the encoded data)]; and 
responsive to determining that the receiver fails to decode the first bit set and the first portion of the second redundant data bits [paragraphs 0015, 0085, 0092, 0095, 0130, responsive to determining that the receiver fails to decode the first bit set and the first portion of the second redundant data bits (receiver may send an indicator to retransmit the encoded data)]: 
identify a second portion of the second redundant data bits, the second portion of the second redundant data bits being different from the first portion of the second redundant data bits [paragraphs 0015, 0085, 0104, 0131, identify a second portion of the second redundant data bits, the second portion of the second redundant data bits being different from the first portion of the second redundant data bits (the transmitted redundancy versions of the encoded data includes at least a different subset of the core data)]; and 
transmit the second portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set, the first portion of the second redundant data bits, and the second portion of the second redundant data bits to recover the input data [paragraphs 0015, 0066, 0085, 0117, 0120, 0124, transmit the second portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set, the first portion of the second redundant data bits, and the second portion of the second redundant data bits to recover the input data (receiving data using a wireless channel; the received plurality of redundancy versions of the encoded data)].

As per claim 3, Jiang discloses the system of claim 1, wherein the memory further stores executable instructions that, when executed by the processor, cause the system to: 
responsive to determining that the receiver can decode the first bit set and the first portion of the second redundant data bits [paragraphs 0048, 0069, 0085, 0093, 0094, 0117, responsive to determining that the receiver can decode the first bit set and the first portion of the second redundant data bits (possible that a receiver (e.g., a UE 106 or a base station 108) can decode the full message based on any single redundancy version)]: 
code subsequent input data into a new first bit set and a new second bit set using the one or more error control coding schemes, the new first bit set including data bits that map to the subsequent input data and new first redundant data bits, the new second bit set including new second redundant data bits [fig. 11, 16, paragraphs 0015, 0048, 0062, 0085, 0087, 0102, code subsequent input data into a new first bit set and a new second bit set using the one or more error control coding schemes (original data is encoded with a forward error correction (FEC) code, and the parity bits are either immediately sent along with the message), the new first bit set including data bits that map to the subsequent input data and new first redundant data bits, the new second bit set including new second redundant data bits (encoded bits may include a first set of bits encoded with a core (systematic) part and a second set of bits encoded with a non-core (parity) part of the base graph which are referred to as non-core or parity bits)]; and 
transmit the new first bit set corresponding to the subsequent input data through the communication channel to the receiver [paragraphs 0095, 0104, 0116, 0130, transmit the new first bit set corresponding to the subsequent input data through the communication channel to the receiver (receiver may send an indicator to retransmit the encoded data prior to receiving the second redundancy version of the encoded data)].

As per claim 7, Jiang discloses the system of claim 1, 
wherein the indication signal is a signal received from the receiver, the received signal including a retry request [paragraphs 0015, 0085, 0087, 0092, wherein the indication signal is a signal received from the receiver, the received signal including a retry request (transmitted upon request when a receiver detects an erroneous message)].

As per claim 8, Jiang discloses the system of claim 1, 
wherein the indication signal is a detection result from a transmitter automatically detecting a channel condition of the communication channel without feedback from the receiver [paragraphs 0072, 0081, wherein the indication signal is a detection result from a transmitter automatically detecting a channel condition of the communication channel without feedback from the receiver (a channel estimator estimates the channel response and provides channel estimates, which may include channel gain estimates, signal-to-noise ratio (SNR) estimates, noise variance)].

As per claim 9, Jiang discloses the system of claim 1, wherein to code the input data into the first bit set and the second bit set, the memory further stores executable instructions that, when executed by the processor, cause the system to: 
receive the input data at a first encoder [fig. 11, 15, paragraphs 0085, 0102, receive the input data at a first encoder (encoder 1114 to obtain encoded data)]; 
construct, by the first encoder, the first bit set by mapping the data bits of the input data and adding the first redundant data bits, the first redundant data bits being a first layer of protection data of the input data for error correction [paragraphs 0087, 0102, 0103, 0107, construct, by the first encoder, the first bit set by mapping the data bits of the input data and adding the first redundant data bits, the first redundant data bits being a first layer of protection data of the input data for error correction (transmitting a plurality of redundancy versions of the encoded data; coded bits may include a first set of bits 1002 encoded with a core (systematic) part)]; 
output the first bit set to a second encoder [fig. 11, paragraphs 0102, 0103, 0117, 0124, output the first bit set to a second encoder (encoded bits are then received at the modified buffer circuit 1108 for storing the encoded data for transmission)]; and 
construct, by the second encoder, code data including the first bit set and the second bit set, the second redundant data in the second bit set being a second layer of protection data of the input data for error correction [fig. 15, paragraphs 0074, 0085, 0097, 0098, construct, by the second encoder, code data including the first bit set and the second bit set, the second redundant data in the second bit set being a second layer of protection data of the input data for error correction (coded bits may also include a second set of bits 1004 encoded with a non-core (parity) part; a second plurality of non-core bits according to a bit selection defined by a second redundancy version order (e.g., RV2))].

As per claim 10, Jiang discloses the system of claim 1, wherein to code the input data into the first bit set and the second bit set, the memory further stores executable instructions that, when executed by the processor, cause the system to: 
receive the input data at an encoder [fig. 11, paragraphs 0102, 0103, 0117, 0124, receive the input data at an encoder (encoded bits are then received)]; 
construct a bit stream at the encoder by mapping the data bits of the input data and adding redundant data bits [fig. 11, paragraphs 0069, 0085, 0102, 0103, 0117, 0124, construct a bit stream at the encoder by mapping the data bits of the input data and adding redundant data bits (resulting encoded bits are transmitted according to a second redundancy version)]; 
output the bit stream to a puncture [fig. 11, paragraphs 0085, 0090, 0102, output the bit stream to a puncture (encoded bits may be sent to a systematic bit puncturing circuit)]; 
perform a puncturing operation on the bit stream to remove the second redundant data bits from the redundant data bits of the bit stream [fig. 11, paragraphs 0085, 0090, 0102, perform a puncturing operation on the bit stream to remove the second redundant data bits from the redundant data bits of the bit stream (bits may be sent to a systematic bit puncturing circuit 1106 which removes some of non-core (parity) bits)]; and 
split the bit stream into the first bit set and the second bit set, wherein the second bit set includes the second redundant data bits and the first bit set includes a remaining portion of the bit stream, the remaining portion includes the data bits that map to the input data and the first redundant data bits [paragraphs 0062, 0085, 0097, 0102, split the bit stream into the first bit set and the second bit set, wherein the second bit set includes the second redundant data bits and the first bit set includes a remaining portion of the bit stream, the remaining portion includes the data bits that map to the input data and the first redundant data bits (split up into code blocks (CBs))].

As per claim 11, Jiang discloses the system of claim 1, wherein the memory further stores executable instructions that, when executed by the processor, cause the system to 
determine an optimized data transmission rate [paragraphs 0067, 0069, 0070, 0101, determine an optimized data transmission rate (the rate used for that stream to obtain decoded data)].

As per claim 12, Jiang discloses the system of claim 1, wherein, responsive to transmitting the first bit set through the communication channel to the receiver, the memory further stores executable instructions that, when executed by the processor, cause the system to: 
communicate with the receiver to determine whether the receiver fails to decode the first bit set to recover the input data [paragraphs 0069, 0071, 0085, 0086, communicate with the receiver to determine whether the receiver fails to decode the first bit set to recover the input data (recovered uplink data symbol streams)]; 
receive a first retry request from the receiver when the receiver fails to decode the first bit set to recover the input data [paragraphs 0015, 0085, 0087, 0092, receive a first retry request from the receiver when the receiver fails to decode the first bit set to recover the input data (transmitted upon request when a receiver detects an erroneous message)]; 
in response to receiving the first retry request, transmit the first portion of second redundant data bits to the receiver [paragraphs 0015, 0085, 0087, 0092, in response to receiving the first retry request, transmit the first portion of second redundant data bits to the receiver (transmitted upon request when a receiver detects an erroneous message)]; and 
communicate with the receiver to determine whether the receiver fails to decode the first bit set and the first portion of second redundant data bits to recover the input data [paragraphs 0084-0087, 0124, communicate with the receiver to determine whether the receiver fails to decode the first bit set and the first portion of second redundant data bits to recover the input data (errors and/or help recover affected data/information in the transmissions)].

As per claim 13, Jiang discloses a method for data coding and transmission for improving retry mechanism [Abstract, paragraphs 0004, 0009, 0085, a method for data coding and transmission for improving retry mechanism (encoded data in a wireless communication system; improve reliable communication and error detection)] comprising: 
coding input data into a first bit set and a second bit set using one or more error control coding schemes [paragraphs 0010, 0085-0087, coding input data into a first bit set and a second bit set using one or more error control coding schemes (encoded bits may result into a first set of bits encoded with a core (systematic) part of the base graph which are referred to as core or systematic bits; encoded using a low-density parity-check (LDPC) code)], the first bit set including data bits that map to the input data and first redundant data bits [paragraphs 0085, 0092, 0104, 0116, 0121, the first bit set including data bits that map to the input data and first redundant data bits (a first set of bits encoded with a core (systematic) part; first transmission uses a first redundancy version order RV0)], the second bit set including second redundant data bits [paragraphs 0015, 0085, 0098, 0116, the second bit set including second redundant data bits (encoded bits are transmitted from a circular buffer according to a second redundancy version)], the first and second redundant data bits being generated based on the input data [paragraphs 0015, 0085, 0092, 0102, the first and second redundant data bits being generated based on the input data (transmitting a plurality of redundancy versions of the encoded data)], wherein the input data is data needed to be transmitted to and recovered by a receiver [paragraphs 0069, 0071, 0086, wherein the input data is data needed to be transmitted to and recovered by a receiver (reduce such errors and/or help recover affected data/information in the transmissions)], while the first redundant data bits and the second redundant data bits are extra data added for detecting or correcting errors when the receiver performs decoding to recover the needed data [paragraphs 0004, 0048, 0085, 0087, 0124, while the first redundant data bits and the second redundant data bits are extra data added for detecting or correcting errors when the receiver performs decoding to recover the needed data (redundancy versions of the encoded data… error correction)]; 
transmitting the first bit set through a communication channel to the receiver [paragraphs 0048, 0081, 0085, 0089, transmitting the first bit set through a communication channel to the receiver (a message received via a channel; set of bits encoded)]; 
determining whether the receiver can decode the first bit set to recover the input data based on an indication signal [paragraphs 0015, 0069, 0085, 0089, 0130, determining whether the receiver can decode the first bit set to recover the input data based on an indication signal (recovered uplink data symbol stream to obtain decoded data)]; and 
responsive to determining that the receiver fails to decode the first bit set [paragraphs 0004, 0084-0086, responsive to determining that the receiver fails to decode the first bit set (error detection at a receiver)]: 
identifying a first portion of the second redundant data bits [paragraphs 0085, 0116, 0130, identifying a first portion of the second redundant data bits (second redundancy version of the encoded data may be transmitted upon receipt of an indicator to retransmit the encoded data)]; and 
transmitting the first portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set and the first portion of the second redundant data bits to recover the input data [paragraphs 0095, 0104, 0116, 0130, transmitting the first portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set and the first portion of the second redundant data bits to recover the input data (receiver may send an indicator to retransmit the encoded data prior to receiving the second redundancy version of the encoded data)].

As per claim 14, Jiang discloses the method of claim 13, further comprising: 
determining whether the receiver can decode the first bit set and the first portion of the second redundant data bits [paragraphs 0015, 0048, 0085, 0087, 0130, determining whether the receiver can decode the first bit set and the first portion of the second redundant data bits (receiver may send an indicator to retransmit the encoded data)]; and 
responsive to determining that the receiver fails to decode the first bit set and the first portion of the second redundant data bits [paragraphs 0015, 0085, 0092, 0095, 0130, responsive to determining that the receiver fails to decode the first bit set and the first portion of the second redundant data bits (receiver may send an indicator to retransmit the encoded data)]: 
identifying a second portion of the second redundant data bits, the second portion of the second redundant data bits being different from the first portion of the second redundant data bits [paragraphs 0015, 0085, 0104, 0131, identifying a second portion of the second redundant data bits, the second portion of the second redundant data bits being different from the first portion of the second redundant data bits (the transmitted redundancy versions of the encoded data includes at least a different subset of the core data)]; and 
transmitting the second portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set, the first portion of the second redundant data bits, and the second portion of the second redundant data bits to recover the input data [paragraphs 0015, 0066, 0085, 0117, 0120, 0124, transmitting the second portion of the second redundant data bits through the communication channel to the receiver to cause the receiver to decode the first bit set, the first portion of the second redundant data bits, and the second portion of the second redundant data bits to recover the input data (receiving data using a wireless channel; the received plurality of redundancy versions of the encoded data)].

As per claim 15, Jiang discloses the method of claim 13, further comprising: 
responsive to determining that the receiver can decode the first bit set and the first portion of the second redundant data bits [paragraphs 0048, 0069, 0085, 0093, 0094, 0117, responsive to determining that the receiver can decode the first bit set and the first portion of the second redundant data bits (possible that a receiver (e.g., a UE 106 or a base station 108) can decode the full message based on any single redundancy version)]: 
coding subsequent input data into a new first bit set and a new second bit set using the one or more error control coding schemes, the new first bit set including data bits that map to the subsequent input data and new first redundant data bits, the new second bit set including new second redundant data bits [fig. 11, 16, paragraphs 0015, 0048, 0062, 0085, 0087, 0102, coding subsequent input data into a new first bit set and a new second bit set using the one or more error control coding schemes (original data is encoded with a forward error correction (FEC) code, and the parity bits are either immediately sent along with the message), the new first bit set including data bits that map to the subsequent input data and new first redundant data bits, the new second bit set including new second redundant data bits (encoded bits may include a first set of bits encoded with a core (systematic) part and a second set of bits encoded with a non-core (parity) part of the base graph which are referred to as non-core or parity bits)]; and 
transmitting the new first bit set corresponding to the subsequent input data through the communication channel to the receiver [paragraphs 0095, 0104, 0116, 0130, transmitting the new first bit set corresponding to the subsequent input data through the communication channel to the receiver (receiver may send an indicator to retransmit the encoded data prior to receiving the second redundancy version of the encoded data)].

As per claim 19, Jiang discloses the method of claim 13, wherein to code the input data into the first bit set and the second bit set, the method further comprising: 
receiving the input data at a first encoder [fig. 11, 15, paragraphs 0085, 0102, receiving the input data at a first encoder (encoder 1114 to obtain encoded data)]; 
constructing, by the first encoder, the first bit set by mapping the data bits of the input data and adding the first redundant data bits, the first redundant data bits being a first layer of protection data of the input data for error correction [paragraphs 0087, 0102, 0103, 0107, constructing, by the first encoder, the first bit set by mapping the data bits of the input data and adding the first redundant data bits, the first redundant data bits being a first layer of protection data of the input data for error correction (transmitting a plurality of redundancy versions of the encoded data; coded bits may include a first set of bits 1002 encoded with a core (systematic) part)]; 
outputting the first bit set to a second encoder [fig. 11, paragraphs 0102, 0103, 0117, 0124, outputting the first bit set to a second encoder (encoded bits are then received at the modified buffer circuit 1108 for storing the encoded data for transmission)]; and 
constructing, by the second encoder, code data including the first bit set and the second bit set, the second redundant data in the second bit set being a second layer of protection data of the input data for error correction [fig. 15, paragraphs 0074, 0085, 0097, 0098, constructing, by the second encoder, code data including the first bit set and the second bit set, the second redundant data in the second bit set being a second layer of protection data of the input data for error correction (coded bits may also include a second set of bits 1004 encoded with a non-core (parity) part; a second plurality of non-core bits according to a bit selection defined by a second redundancy version order (e.g., RV2))].

As per claim 20, Jiang discloses the method of claim 13, wherein to code the input data into the first bit set and the second bit set, the method further comprising: 
receiving the input data at an encoder [fig. 11, paragraphs 0102, 0103, 0117, 0124, receiving the input data at an encoder (encoded bits are then received)]; 
constructing a bit stream at the encoder by mapping the data bits of the input data and adding redundant data bits [fig. 11, paragraphs 0069, 0085, 0102, 0103, 0117, 0124, constructing a bit stream at the encoder by mapping the data bits of the input data and adding redundant data bits (resulting encoded bits are transmitted according to a second redundancy version)]; 
outputting the bit stream to a puncture [fig. 11, paragraphs 0085, 0090, 0102, outputting the bit stream to a puncture (encoded bits may be sent to a systematic bit puncturing circuit)]; 
performing a puncturing operation on the bit stream to remove the second redundant data bits from the redundant data bits of the bit stream [fig. 11, paragraphs 0085, 0090, 0102, performing a puncturing operation on the bit stream to remove the second redundant data bits from the redundant data bits of the bit stream (bits may be sent to a systematic bit puncturing circuit 1106 which removes some of non-core (parity) bits)]; and 
splitting the bit stream into the first bit set and the second bit set, wherein the second bit set includes the second redundant data bits and the first bit set includes a remaining portion of the bit stream, the remaining portion includes the data bits that map to the input data and the first redundant data bits [paragraphs 0062, 0085, 0097, 0102, splitting the bit stream into the first bit set and the second bit set, wherein the second bit set includes the second redundant data bits and the first bit set includes a remaining portion of the bit stream, the remaining portion includes the data bits that map to the input data and the first redundant data bits (split up into code blocks (CBs))].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Bonicatto, U.S. Publication No. 2012/0084559.

As per claim 4, Jiang discloses the system of claim 1, wherein to identify the first portion of the second redundant data bits, the memory further stores executable instructions that, when executed by the processor, cause the system to: 
determine a channel condition of the communication channel, the channel condition including an error rate [paragraphs 0072, 0085, determine a channel condition of the communication channel, the channel condition including an error rate (a channel estimator estimates the channel response and provides channel estimates, which may include channel gain estimates, signal-to-noise ratio (SNR) estimates, noise variance)]; 
Jiang does not explicitly discloses compare the determined error rate to a threshold error rate; and identify the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate.
However, Bonicatto teaches compare the determined error rate to a threshold error rate [paragraphs 0005, 0050, 0058, 0060, 0062, compare the determined error rate to a threshold error rate (determining that the measure of error exceeds the threshold error measure)]; and identify the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate [paragraphs 0005, 0050, 0058, 0060, 0062, 0065, identify the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate (determination of whether the measure of error exceeds the threshold error measure)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Jiang by comparing the determined error rate to a threshold error rate as taught by Bonicatto because it would provide the Jiang’s system with the enhanced capability of reliably transmitting and/or receiving at specified intervals [Bonicatto, paragraph 0003].

As per claim 16, Jiang discloses the method of claim 13, wherein to identify the first portion of the second redundant data bits, the method comprising: 
determining a channel condition of the communication channel, the channel condition including an error rate [paragraphs 0072, 0085, determining a channel condition of the communication channel, the channel condition including an error rate (a channel estimator estimates the channel response and provides channel estimates, which may include channel gain estimates, signal-to-noise ratio (SNR) estimates, noise variance)]; 
Jiang does not explicitly discloses comparing the determined error rate to a threshold error rate; and identifying the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate.
However, Bonicatto teaches comparing the determined error rate to a threshold error rate [paragraphs 0005, 0050, 0058, 0060, 0062, comparing the determined error rate to a threshold error rate (determining that the measure of error exceeds the threshold error measure)]; and identifying the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate [paragraphs 0005, 0050, 0058, 0060, 0062, 0065, identifying the first portion of the second redundant data bits based on whether the determined error rate exceeds the threshold error rate and a level of difference between the determined error rate and the threshold error rate (determination of whether the measure of error exceeds the threshold error measure)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jiang by comparing the determined error rate to a threshold error rate as taught by Bonicatto because it would provide the Jiang’s method with the enhanced capability of reliably transmitting and/or receiving at specified intervals [Bonicatto, paragraph 0003].

Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Bonicatto, and in further view of Kulal et al., (hereinafter Kulal), U.S. Publication No. 2015/0257141.

As per claim 5, Jiang discloses the system of claim 1, Jiang does not explicitly discloses wherein to identify the first portion of the second redundant data bits, the memory further stores executable instructions that, when executed by the processor, cause the system to: determine a delay constraint of the communication channel, the delay constraint including a tolerance time; and identify the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time.
However, Bonicatto teaches identify the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time [paragraphs 0012, 0053, identify the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time (within a threshold time period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Jiang by including bits that can be transmitted through the communication channel within the tolerance time as taught by Bonicatto because it would provide the Jiang’s system with the enhanced capability of reliably transmitting and/or receiving at specified intervals [Bonicatto, paragraph 0003].
Jiang does not explicitly discloses determine a delay constraint of the communication channel, the delay constraint including a tolerance time.
However, Kulal teaches determine a delay constraint of the communication channel, the delay constraint including a tolerance time [paragraphs 0012, 0039, 0043, 0047, 0054, determine a delay constraint of the communication channel, the delay constraint including a tolerance time (resources associated with the control channel for the resource groups based on the composite delay tolerance of the resource groups)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in the modified Jiang by comparing the determined error rate to a threshold error rate as taught by Kulal because it would provide the modified Jiang’s system with the enhanced capability of improving performance of uplink control channels [Kulal, paragraph 0026].

As per claim 6, Jiang discloses the system of claim 5, Jiang does not explicitly discloses wherein the memory further stores executable instructions that, when executed by the processor, cause the system to identify and transmit a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion.
However, Kulal teaches identify and transmit a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion [paragraphs 0012, 0013, 0030, 0032, 0040, identify and transmit a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion (resources may have an associated periodicity and an associated delay tolerance)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in the modified Jiang by comparing the determined error rate to a threshold error rate as taught by Kulal because it would provide the modified Jiang’s system with the enhanced capability of improving performance of uplink control channels [Kulal, paragraph 0026].

As per claim 17, Jiang discloses the method of claim 13, Jiang does not explicitly discloses wherein to identify the first portion of the second redundant data bits, the method comprising: determining a delay constraint of the communication channel, the delay constraint including a tolerance time associated with a type of the input data; and identifying the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time.
However, Bonicatto teaches identifying the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time [paragraphs 0012, 0053, identifying the first portion of the second redundant data bits that can be transmitted through the communication channel within the tolerance time (within a threshold time period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jiang by including bits that can be transmitted through the communication channel within the tolerance time as taught by Bonicatto because it would provide the Jiang’s method with the enhanced capability of reliably transmitting and/or receiving at specified intervals [Bonicatto, paragraph 0003].
Jiang does not explicitly discloses determining a delay constraint of the communication channel, the delay constraint including a tolerance time.
However, Kulal teaches determining a delay constraint of the communication channel, the delay constraint including a tolerance time [paragraphs 0012, 0039, 0043, 0047, 0054, determining a delay constraint of the communication channel, the delay constraint including a tolerance time (resources associated with the control channel for the resource groups based on the composite delay tolerance of the resource groups)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Jiang by comparing the determined error rate to a threshold error rate as taught by Kulal because it would provide the modified Jiang’s method with the enhanced capability of improving performance of uplink control channels [Kulal, paragraph 0026].

As per claim 18, Jiang discloses the method of claim 17, Jiang does not explicitly discloses further comprising identifying and transmitting a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion.
However, Kulal teaches identifying and transmitting a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion [paragraphs 0012, 0013, 0030, 0032, 0040, identifying and transmitting a new portion of the second redundant data bits through the communication channel to the receiver until the tolerance time runs out or the receiver can decode previously received bit sets combined with the new portion (resources may have an associated periodicity and an associated delay tolerance)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Jiang by comparing the determined error rate to a threshold error rate as taught by Kulal because it would provide the modified Jiang’s method with the enhanced capability of improving performance of uplink control channels [Kulal, paragraph 0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassan et al., U.S. Publication No. 2017/00741026 discloses wherein a data error threshold may be specified in various ways, such as in terms of a threshold data error rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469